Title: To Thomas Jefferson from Grand & Cie. and Gautier & Cie., 24 March 1795
From: Grand & Cie.,Gautier & Cie.
To: Jefferson, Thomas


Paris, 24 Mch. 1795. Grand & Cie., announcing that the company has come to an end and will continue only to liquidate itself, requests TJ to carry on his business with its successor firm. J. A. Gautier & Cie. announces its formation, to pursue business under the attached signatures of Jean Antoine Gautier and Pierre Claude Etienne Corsange, and solicits TJ’s continued confidence in their diligent attention to his interests. P.S., Paris, 24 Mch. 1795. They had the misfortune of losing the elder Grand in his native Switzerland, where he had retired after the death of Madame Grand. They will always consider themselves happy to have opportunities of proving their devotion.

